Name: Council Regulation (EEC) No 1598/83 of 14 June 1983 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  regions of EU Member States; NA;  farming systems;  economic policy;  production
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 /53 COUNCIL REGULATION (EEC) No 1598/83 of 14 June 1983 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 458/80 is hereby amended as follows : 1 . The third indent of Article 1 (2) shall be replaced by the following : '  vineyards in the Charentes region intended for the production of wine suitable for the production of certain spirits with registered designations of origin , with the exception of areas of vineyard to be replanted with vine varieties, suitable for producing only table wines of quality wines psr, up to a limit of 1 000 hectares.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion (*), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 458/80 (4), as amended by Regulation (EEC) No 2991 /81 (5), introduced a common measure in certain vineyards producing table wines and in those suitable for the production of quality wines psr which takes the form of a premium granted for the restructuring of vineyards ; whereas the amount of the premium is identical regardless of whether the vineyards prod ­ uce table wines or quality wines psr ; whereas there is no breakdown of surface area between the two categories of vineyard ; Whereas Regulation (EEC) No 458/80 must have an impact on the structural situation of vineyards producing table wines as well as on that of vine ­ yards producing quality wines psr ; whereas priority must, however, be given to vineyards producing table wines ; whereas efforts must therefore be made to ensure that vineyards producing quality wines psr are not the main beneficiaries of the measure ; whereas Regulation (EEC) No 458/80 should accordingly be amended in order to introduce a breakdown between vineyards producing table wines and those producing quality wines psr ; Whereas there are special difficulties for certain vineyards situated in the Charentes region which are naturally suited to the production of table wine or quality wines psr, 2 . Article 8(1 ) shall be replaced by the following : ' 1 . With the exception of the extra premium granted pursuant to the second subparagraph of Article 5 (2), expenditure incurred by the Mem ­ ber States under the measure provided for in this Regulation in connection with projects which have been approved in accordance with Article 7 shall be eligible for financing by the Guidance Section of the Fund, up to a limit of 240 600 hectares of newly-planted or replanted vineyard, including a maximum of 45 800 hec ­ tares of vineyard for the production of quality wines psr for the wine-growing year preceding the year of grubbing-up. The area of 45 800 hectares referred to in the first subparagraph shall be allocated as follows : (&gt;) OJ No C 27, 2 . 2 . 1983 , p. 10 . 0 OJ No C 128, 16 . 5 . 1983 , p . 107 . Germany : Greece : France : Italy : Luxembourg : 7 000 ha, 3 000 ha, 20 000 ha, 1 5 000 ha, 800 ha.' (3) OJ No C 124,9.5 . 1983 , p. 1 . (4) OJ No L 57, 29 . 2 . 1980, p. 27 . (5) OJ No L 299 , 20. 10 . 1981 , p . 21 . No L 163/54 Official Journal of the European Communities 22 . 6 . 83 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE